DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 1/6/2021 with respect to claims 1, 14, and 19 on pages 10-12 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 10, 11-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badic et al. (US 2021/0120555 A1) hereinafter Badic in view of Hirsch et al. (US 8249031 B1) hereinafter Hirsch.
	Regarding claim 1, Badic teaches a method for wireless communications at a device (wireless device 102 in wireless communication network 100; Figs. 1-2 and para. 69 and para. 73), comprising: receiving, based at least in part on a multiple radio access technology capability of the device, at least one message associated with both wireless local area network traffic and mesh network traffic over a concurrently shared bandwidth of the device (co-existence in multi-mode wireless device; para. 188, receive MSG(1) including coexistence configurations; para. 166-167 and Fig. 19, shared frequency band for coexistence for Bluetooth and Wifi; , the at least one message comprising a set of events of the wireless local area network traffic and comprising a set of events of the mesh network traffic (MSG(1) includes supported coexistence configurations; para. 166-167 and Fig. 19, use of configuration exchanged to prevent performance degradation; para. 168, shared frequency band for coexistence for Bluetooth and Wifi; para. 169, configurations denote position and duration of resources for coexistence; para. 164, allocation for communication; para. 185).
	Badic does not explicitly disclose comparing the set of events of the wireless local area network traffic and the set of events of the mesh network traffic; adjusting a set of parameters based at least in part on comparing the set of events of the wireless local area network traffic and the set of events of the mesh network traffic; and processing the mesh network traffic using the adjusted set of parameters.
	However, in the same field of endeavor, Hirsch teaches comparing the set of events of the wireless local area network traffic and the set of events of the mesh network traffic (detect conflicts between Bluetooth request and WLAN request; Col. 14 lines 41-42); adjusting a set of parameters (determine earlier start time, defer, to transmit, to not transmit; Col. 15 lines 61-65 and Col. 16 lines 05-06 and steps 812 and 814 of Fig. 8) based at least in part on comparing the set of events of the wireless local area network traffic (receive request of WLAN; Col. 14 lines 41-42) and the set of events of the mesh network traffic (transmit request of Bluetooth communication; Col. 14 lines 41-42, resolving conflicts between Bluetooth request and WLAN request; ; and processing the mesh network traffic using the adjusted set of parameters (for Bluetooth transmission request, earlier start time, defer, to transmit, to not transmit; Col. 15 lines 45-46 and lines 61-65 and Col. 16 lines 05-06 and steps 812 and 814 of Fig. 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hirsch to the system of Badic, where Badic's improved coexistence between multiple wireless technologies sharing frequency spectrum (para. 196) along with Hirsch's determining communication schedule for successful transmission (Col. 12 lines 47-54) improves efficiency by reducing wasted resources from interference.
	Regarding claim 2, Badic does not explicitly disclose signaling, by a host of the device to a controller of the device, the set of parameters; and adjusting a configuration of the controller based at least in part on at least one parameter of the set of parameters signaled from the host.
	However, in the same field of endeavor, Hirsch teaches signaling (coexistence unit transmits message; Col. 03 lines 19-20), by a host of the device (coexistence unit 112 on WLAN device; Fig. 1, coexistence unit located on Bluetooth device; Col. 06 lines 13-16) to a controller of the device (coexistence unit transmits message to Bluetooth device; Col. 03 lines 19-20, coexistence unit notifies Bluetooth scheduler; Col. 04 lines 23-26, Bluetooth device includes Bluetooth controller 106 and Bluetooth scheduler 108; Fig. 1), the set of parameters (coexistence unit transmits message to Bluetooth device to abort transmission, when to relinquish control of medium; Col. 03 lines 19-22, coexistence unit notifies Bluetooth scheduler to reschedule, abort transmission, defer ; and adjusting a configuration (abort transmission, when to relinquish control of medium; Col. 03 lines 19-22, reschedule, abort transmission, defer transmission; Col. 04 lines 23-28) of the controller based at least in part on at least one parameter of the set of parameters signaled from the host (coexistence unit transmits message to Bluetooth device to abort transmission, when to relinquish control of medium; Col. 03 lines 19-22, Bluetooth scheduler determines start / end time for Bluetooth communication; Col. 03 lines 28-30, coexistence unit directs Bluetooth unit to abort transmission; Col. 08 lines 52-54 and Col. 19 lines 30-31, coexistence unit direct Bluetooth scheduler to abort Bluetooth reception; Col. 11 lines 37-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hirsch to the system of Badic, where Badic's improved coexistence between multiple wireless technologies sharing frequency spectrum (para. 196) along with Hirsch's determining communication schedule for successful transmission (Col. 12 lines 47-54) improves efficiency by reducing wasted resources from interference.
	Regarding claim 3, Badic does not explicitly disclose adjusting, by the controller of the device, a bandwidth allocation associated with the mesh network traffic or a bandwidth allocation associated with the wireless local area network traffic, or both based at least in part on the signaling received from the host of the device, wherein processing the mesh network traffic comprises: processing, by the controller of the device, the mesh network traffic using the adjusted bandwidth allocation associated with the mesh network traffic.
Hirsch teaches adjusting, by the controller of the device (Bluetooth scheduler determines start / end time for Bluetooth communication; Col. 03 lines 28-30, Bluetooth unit to abort transmission; Col. 08 lines 52-54 and Col. 19 lines 30-31), a bandwidth allocation associated with the mesh network traffic (Bluetooth unit to abort Bluetooth transmission; Col. 03 lines 19-21, Col. 04 lines 23-29 lines 57-59, Col. 08 lines 52-54, abort Bluetooth reception; Col. 11 lines 37-39 indicating change in bandwidth allocation) or a bandwidth allocation associated with the wireless local area network traffic (WLAN processing; col 08 lines 22-23, WLAN communication time interval, WLAN communication time interval varies; Col. 09 lines 34-35 and lines 56-57 indicating change in bandwidth allocation), or both (enable WLAN communication during low priority Bluetooth transmission, defer Bluetooth transmission; Col. 10 lines 50-60, during Bluetooth transmit priority is greater than WLAN transmit priority then prevent WLAN transmission; Col. 18 lines 03-08 indicating adjusting bandwidth allocation of both) based at least in part on the signaling received from the host of the device (coexistence unit transmits message to Bluetooth device to abort transmission, when to relinquish control of medium; Col. 03 lines 19-22, coexistence unit direct WLAN processing unit to transmit WLAN packets; Col. 08 lines 22-23, coexistence unit indicates to WLAN processing unit start time to transmit; Col. 12 lines 29-31), wherein processing the mesh network traffic comprises: processing, by the controller of the device (Bluetooth; Col. 03 lines 19-22, Bluetooth scheduler; Col. 03 lines 28-30), the mesh network traffic using the adjusted bandwidth allocation associated with the mesh network traffic (coexistence unit transmits message to Bluetooth device to abort transmission, when to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hirsch to the system of Badic, where Badic's improved coexistence between multiple wireless technologies sharing frequency spectrum (para. 196) along with Hirsch's determining communication schedule for successful transmission (Col. 12 lines 47-54) improves efficiency by reducing wasted resources from interference.
	Regarding claim 10, Badic teaches receiving an indication to provision the device to a mesh network (wireless devices receive information to join/create mesh network; para. 255 and para. 257), wherein at least one event of the set of events of the mesh network traffic comprises the provisioning (MSG(1) includes supported coexistence configurations; para. 165-167 and Fig. 19, configurations denote position and duration of resources for coexistence; para. 164, perform coexistence messaging again (Fig. 19) when coexistence configuration updated (where joining mesh network changes coexistence configuration); para. 169, communicate payload after joining mesh; para. 267).
	Badic does not explicitly disclose wherein adjusting the set of parameters comprises: allocating, by a host of the device, a bandwidth to the mesh network traffic based at least in part on the provisioning; and signaling, from the host to a controller of the device, the allocation of the bandwidth using at least an application program interface to signal the controller of the device to adjust the bandwidth allocated to the mesh network traffic.
	However, in the same field of endeavor, Hirsch teaches wherein adjusting the set of parameters comprises: allocating, by a host of the device (Bluetooth scheduler determines start / end time for Bluetooth communication; Col. 03 lines 28-30 where start / end time indicates allocating bandwidth), a bandwidth to the mesh network traffic based at least in part on the provisioning (Bluetooth is active, Bluetooth communication during time interval; Col. 08 lines 35-41 where active indicates wakeup, Bluetooth scheduler determines start / end time for Bluetooth communication; Col. 03 lines 28-30); and signaling, from the host (coexistence unit 112; Fig. 1) to a controller of the device (coexistence unit transmits message to Bluetooth device; Col. 03 lines 19-20), the allocation of the bandwidth using at least an application program interface to signal the controller of the device (coexistence interface between Bluetooth device and WLAN device, coexistence interface message based coexistence interface; Col. 03 lines 11-19, coexistence unit 112; Fig. 1, hardware / software embodiments; Col. 19 lines 33-34 where messages between different software entities indicates an application program interface) to adjust the bandwidth allocated to the mesh network traffic (Bluetooth is active, Bluetooth communication during time interval; Col. 08 lines 35-41 where active indicates wakeup, Bluetooth scheduler determines start / end time for Bluetooth communication; Col. 03 lines 28-30).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hirsch to the system of Badic, where Badic's improved coexistence between multiple wireless 
	Regarding claim 11, Badic teaches receiving, by a host (resource determiner; para. 411) of the device, a second message from an application of the device (resource determiner of communication device determines resources based on requirement; para. 411, resources are adjusted based on requirements; para. 162 and Fig. 23A step 2352, protocol processor 210 controls radio communication to transmit/receive communication signals; para. 77, discrete software/hardware components; para. 347 indicating messaging between elements), the second message comprising instructions to adjust at least one parameter of the set of parameters associated with one or more packets of the mesh network traffic (coexistence resource used by Bluetooth; para. 158, coexistence resources are adjusted based on requirements; para. 162 and Fig. 23A step 2354).
	Badic does not explicitly disclose wherein adjusting the set of parameters comprises: adjusting a priority of the one or more packets of the mesh network traffic based at least in part on the second message; signaling, from the host to a controller of the device, the adjusted priority using at least an application program interface to signal the controller of the device to adjust the priority of the mesh network traffic.
	However, in the same field of endeavor, Hirsch teaches wherein adjusting the set of parameters comprises: adjusting a priority of the one or more packets of the mesh network traffic based at least in part on the second message ; signaling, from the host to a controller of the device (coexistence unit transmits message to Bluetooth device; Col. 03 lines 19-20, coexistence unit notifies Bluetooth scheduler; Col. 04 lines 23-26), the adjusted priority (Bluetooth scheduler transmits priority to coexistence interface; Col. 03 lines 45-52) using at least an application program interface to signal the controller of the device (coexistence interface between Bluetooth device and WLAN device, coexistence interface message based coexistence interface; Col. 03 lines 11-19, coexistence unit 112; Fig. 1, hardware / software embodiments; Col. 19 lines 33-34 where messages between different software entities indicates an application program interface) to adjust the priority of the mesh network traffic (Bluetooth scheduler transmits priority to coexistence interface; Col. 03 lines 45-52).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hirsch to the system of Badic, where Badic's improved coexistence between multiple wireless technologies sharing frequency spectrum (para. 196) along with Hirsch's determining communication schedule for successful transmission (Col. 12 lines 47-54) improves efficiency by reducing wasted resources from interference.
	Regarding claim 12, the combination of Badic and Hirsch, specifically Badic teaches receiving the at least one message (receive MSG(1) including coexistence configurations; para. 166-167) comprises: receiving, by a host (resource determiner; para. 411) of the device (resource determiner of communication device determines , the at least one message comprising the set of events (co-existence in multi-mode wireless device; para. 188, receive MSG(1) including coexistence configurations; para. 166-167 and Fig. 19) of the wireless local area network traffic (coexistence for Wifi; para. 169) and the set of events (co-existence in multi-mode wireless device; para. 188, receive MSG(1) including coexistence configurations; para. 166-167 and Fig. 19) of the mesh network traffic (coexistence for Bluetooth; para. 169).
	Regarding claim 13, the combination of Badic and Hirsch, specifically Badic teaches receiving the wireless local area network traffic and the mesh network traffic via a same radio of the device (Bluetooth and Wifi share same radio frequency (RF) frontend; para. 148, methods/devices configured to coexist over same RF frontend; para. 154).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a processor (processor; para. 73: Badic), memory in electronic communication with the processor (memory 214 and software (indicating communication with processor); para. 73 and Fig. 2: Badic); and instructions stored in the memory and executable by the processor (processor, memory 214 and software; para. 73 and Fig. 2: Badic).
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1, including means for receiving (processor, memory 214 and software; para. 73 and Fig. 2: Badic); means for comparing; means for adjusting (processor, memory 214 and software; para. 73 and Fig. 2: Badic); and means for processing (processor, memory 214 and software; para. 73 and Fig. 2: Badic).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, including  means for signaling (processor, memory 214 and software; para. 73 and Fig. 2: Badic); and means for adjusting (processor, memory 214 and software; para. 73 and Fig. 2: Badic).

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badic in view of Hirsch, and further in view of Abraham et al. (US 2017/0041955 A1) hereinafter Abraham.
	Regarding claim 4, the combination of Badic and Hirsch does not explicitly disclose adjusting, by the controller of the device, a scan duty cycle associated with the mesh network traffic or a scan duty cycle associated with the wireless local area network traffic, or both based at least in part on the signaling received from the host of the device, wherein processing the mesh network traffic comprises: processing, by the controller of the device, the mesh network traffic using the adjusted scan duty cycle associated with the mesh network traffic.
Abraham teaches adjusting, by the controller of the device (processor implements dynamic duty cycle by adjusting spacing of slots; para. 51), a scan duty cycle associated with the mesh network traffic or a scan duty cycle associated with the wireless local area network traffic (monitor 802.11 signal, decrease duty cycle length of scan; para. 51), or both based at least in part on the signaling received from the host (coexistence module implemented in hardware / software; para. 46) of the device (processor determines whether signals are received based on information provided by coexistence module; para. 52, processor implements dynamic duty cycle after determining signals are received; para. 53), wherein processing the mesh network traffic comprises: processing, by the controller of the device (processor implements dynamic duty cycle by adjusting spacing of slots; para. 51), the mesh network traffic using the adjusted scan duty cycle associated with the mesh network traffic (coexistence module allows device to implement dynamic duty cycles; para. 46, coexistence between two wireless standards on unlicensed band; para. 45, wireless standards on unlicensed band includes Bluetooth; para. 03).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Abraham to the modified system of Badic and Hirsch, where Badic and Hirsch's modified system along with Abraham's avoiding collision of heterogeneous protocols (para. 05) improves the efficiency of the system by avoiding interference of different protocols.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badic in view of Hirsch, and further in view of Yeh et al. (US 2009/0063740 A1) hereinafter Yeh.
	Regarding claim 5, the combination of Badic and Hirsch does not explicitly disclose identifying, by a host of the device, a packet format associated with one or more packets of the wireless local area network traffic and a packet format associated with one or more packets of the mesh network traffic; comparing the packet format of the mesh network traffic to the packet format of the wireless local area network traffic; and assigning, by the host of the device, a higher priority to the one or more packets associated with the mesh network traffic and a lower priority to the one or more packets associated with the wireless local area network traffic for a duration based at least in part on comparing the packet format of the mesh network traffic to the packet format of the wireless local area network traffic, wherein adjusting the set of parameters is based at least in part on assigning the priorities.
	However, in the same field of endeavor, Yeh teaches identifying, by a host of the device (wireless device 300, arbitration circuit 310; Fig. 3), a packet format (packet type; para. 09-10, traffic types; para. 21) associated with one or more packets of the wireless local area network traffic (IEEE 802.11; para. 21) and a packet format (packet type; para. 09-10, traffic types; para. 21) associated with one or more packets of the mesh network traffic (Bluetooth synchronous connection oriented (SCO), Bluetooth asynchronous connectionless (ACL); para. 21, arbitration circuit determines whether to grant request of traffic type; para. 07 and 10 indicating identifying packet formats); comparing the packet format of the mesh network traffic to the packet format of the wireless local area network traffic (Bluetooth SCO request #RQ during RF activities of IEEE 802.11; para. 08, arbitration circuit determines whether to grant request of traffic type; para. 07 and 10 indicating comparing packet formats); and assigning, by the host of the device (wireless device 300, arbitration circuit 310; Fig. 3), a higher priority to the one or more packets associated with the mesh network traffic and a lower priority to the one or more packets associated with the wireless local area network traffic (arbitration circuit determines whether request #RQ is from quota owner, when request #RQ is not from quota owner then conventional priority control, otherwise checks quota table for any available quota left for medium access; para. 24, Bluetooth SCO request #RQ granted to interrupt RF activities of IEEE 802.11; para. 08 indicating assigning higher priority to mesh network traffic and lower priority to wireless local area network traffic, arbitration circuit checks traffic to grant; para. 07 and 10) for a duration (when request #RQ granted, other traffic suspended; para. 07 where suspended indicates for a duration) based at least in part on comparing the packet format of the mesh network traffic to the packet format of the wireless local area network traffic (Bluetooth SCO request #RQ granted to interrupt RF activities of IEEE 802.11; para. 08, arbitration circuit checks traffic priority to grant; para. 07), wherein adjusting the set of parameters (other traffic suspended; para. 07) is based at least in part on assigning the priorities (when request #RQ 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yeh to the modified system of Badic and Hirsch, where Badic and Hirsch's modified system along with Yeh's arbitration of traffic (para. 08, 09, and 23) improves efficiency of the system by increasing probability of successful transmission of lower priority traffic.
	Regarding claim 6, the combination of Badic and Hirsch does not explicitly disclose selecting a length of the duration based at least in part on the packet format associated with the one or more packets of the mesh network traffic.
	However, in the same field of endeavor, Yeh teaches selecting a length of the duration (if request #RQ originated from quota owner check quota table for any available quota left for medium access, if time slots exceed reservation quota conventional priority control, otherwise grant request #RQ while quota available; para. 24  (e.g. using priority of Bluetooth SCO high, IEEE 802.11 medium, Bluetooth ACL low as described in para. 08, during Bluetooth ACL medium access while Bluetooth ACL is quota owner and requested #RQ is for IEEE 802.11, when time slots exceeded quota for medium access, grant IEEE 802.11 request #RQ, otherwise continue with Bluetooth ACL as if Bluetooth ACL has highest priority until quota exhausted) indicating selecting length of duration) based at least in part on the packet format associated with the one or more packets of the mesh network traffic (arbitration circuit determines whether to grant request of traffic type; para. 07 and 10, arbitration circuit determines whether request #RQ is from quota owner, when request #RQ is not from quota owner 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yeh to the modified system of Badic and Hirsch, where Badic and Hirsch's modified system along with Yeh's arbitration of traffic (para. 08, 09, and 23) improves efficiency of the system by increasing probability of successful transmission of lower priority traffic.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Sun et al. (US 2018/0084419 A1) discloses coexistence interference mitigation during wireless local network authentication.
	Tsao et al. (US 2011/0268051 A1) discloses system and method for controlling WLAN and Bluetooth communications.
	Khawand et al. (US 2019/0334571 A1) discloses sharing antenna across wireless endpoints.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/J.L.P./Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413